           Case 1:13-cr-00271-LTS Document 985 Filed 09/24/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :           13-CR-271 (LTS)
                                                                       :
SABRINA MCNEAL,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The initial violation of supervised release conference scheduled for October 15,

2020, at 10:00 a.m., shall proceed as a telephonic conference. To access the conference, counsel

and Defendant McNeal should call 888-363-4734 and use access code 1527005# and password

1943#. (Family members and members of the press and public may call the same number, but

will not be permitted to speak during the hearing.)

                 Counsel should adhere to the following rules and guidelines during the hearing:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.

             4. If there is a beep or chime indicating that a new caller has joined while counsel is
                speaking, counsel should pause to allow the Court to ascertain the identity of the
                new participant and confirm that the court reporter has not been dropped from the
                call.


MCNEAL - VSR ARRAIGNMENT SCHED ORD.DOCX                   VERSION SEPTEMBER 24, 2020                  1
         Case 1:13-cr-00271-LTS Document 985 Filed 09/24/20 Page 2 of 3




               All of those accessing the hearing are reminded that recording or rebroadcasting

of the proceeding is prohibited by law.

               If possible, defense counsel shall discuss the attached Waiver of Right to be

Present at Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant

consents, and is able to sign the form (either personally or, in accordance with Standing Order

20-MC-174 of March 27, 2020, by defense counsel), defense counsel shall file the executed form

at least 24 hours prior to the proceeding. In the event the Defendant consents, but counsel is

unable to obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry

at the outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.


       SO ORDERED.


Dated: September 24, 2020                                      /s/ Laura Taylor Swain
       New York New York                                     LAURA TAYLOR SWAIN
                                                             United States District Judge




MCNEAL - VSR ARRAIGNMENT SCHED ORD.DOCX           VERSION SEPTEMBER 24, 2020                      2
            Case 1:13-cr-00271-LTS Document 985 Filed 09/24/20 Page 3 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             -v-                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING
SABRINA MCNEAL,
                                       Defendant.                              13-CR-271 (LTS)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Arraignment

         I have been given a copy of the Probation Department’s Violation of Supervised Release Report
         (“Violation Report”) containing the charges against me and have reviewed it with my attorney. I
         understand that I have a right to appear before a judge in a courtroom in the Southern District of
         New York to confirm that I have received and reviewed the Violation Report and to have the
         Violation Report read aloud to me if I wish. By signing this document, I wish to advise the court of
         the following. I willingly give up my right to appear in a courtroom in the Southern District of New
         York to advise the court that:

                   1)        I have received and reviewed a copy of the Violation Report.
                   2)        I do not need the judge to read the Violation Report aloud to me.

Date:              ____________________________
                   Signature of Defendant

                   ____________________________
                   Print Name

I hereby affirm that I am aware of my obligation to discuss with my client the charges contained in the
Violation Report, my client’s rights to attend and participate in the criminal proceedings encompassed by
this waiver, and this waiver form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held in my client’s physical absence.


 ___________________________                                    Accepted:
 Signature of Defense Counsel
                                                                            ___________________________
 ___________________________                                                Signature of Judge
 Print Name
                                                                            Date: ______________________
 Date: ______________________



MCNEAL - VSR ARRAIGNMENT SCHED ORD.DOCX                        VERSION SEPTEMBER 24, 2020                  3
